                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAWN R. PRICE,

                  Plaintiff,

           v.                                                     Case No. 18-cv-1094-JPG-CJP

 ACTING COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.

                                    MEMORANDUM AND ORDER

          This matter comes before the Court on the parties’ Agreed Motion to Remand to the

Commissioner (Doc. 22). The parties ask that this case be remanded for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a

sentence six remand) depends upon a finding of error and is itself a final, appealable order. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corp. Comprehensive

Disability Prot. Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand,

judgment should be entered in favor of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-03

(1993).

          The parties agree that:

          On remand, Plaintiff will be provided with the opportunity for a hearing and to
          submit additional evidence and arguments. Additionally, on remand, the ALJ
          will: (1) further evaluate the medical evidence, including medical opinion
          evidence; (2) if necessary, reassess Plaintiff’s residual functional capacity and
          provide appropriate rationale with specific references to evidence of record in
          support of the assessed limitations; (3) if necessary, obtain supplemental evidence
          from a vocational expert; and (4) issue a new decision.

Mot. Remand (Doc. 22).

          Plaintiff applied for disability benefits in January 2016. (Tr. 74.) While recognizing that

the agency has a full docket, the Court urges the Commissioner to expedite this case on remand.
      For good cause shown, the Court:

  •   GRANTS the parties’ Agreed Motion to Remand (Doc. 22);

  •   REVERSES the final decision of the Acting Commissioner of Social Security denying
      plaintiff’s application for social security benefits;

  •   REMANDS this matter to the Commissioner for rehearing and reconsideration of the
      evidence pursuant to sentence four of 42 U.S.C. § 405(g); and

  •   DIRECTS the Clerk of Court to enter judgment in favor of Plaintiff.

IT IS SO ORDERED.
DATED: December 11, 2018

                                          s/ J. Phil Gilbert
                                          J. PHIL GILBERT
                                          DISTRICT JUDGE




                                             2
